MEMORANDUM **
Victor Carmona-Gudino seeks review of an order of the Board of Immigration Appeals (“BIA”) affirming an immigration judge’s (“IJ”) order denying Carmona’s application for cancellation of removal. We review de novo claims of constitutional violations in immigration proceedings. See Ram v. INS, 243 F.3d 510, 516 (9th Cir. 2001). We dismiss the petition for review in part and deny in part.
Carmona’s contention that the BIA violated his due process rights by disregarding his evidence of hardship is not supported by the record and does not amount to a colorable constitutional claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[T]raditional abuse of discretion challenges recast as alleged due process violations do not con*560stitute colorable constitutional claims that would invoke our jurisdiction.”).
Contrary to Carmona’s contention, the IJ’s interpretation of the hardship standard falls within the broad range authorized by the statute. See Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1004-06 (9th Cir.2003).
Carmona’s final contention that the BIA violated his due process rights by denying to accept a late brief fails because he has not established any prejudice. Cf. Singh v. Ashcroft, 362 F.3d 1164, 1168-69 (9th Cir.2004) (finding due process violation when BIA sent briefing schedule and transcript to wrong address and denied petitioner’s motion to file a late brief to explain allegedly inconsistent testimony).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.